DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/27/2020, 12/10/2020, and 2/5/2021 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-3, 5-9, 11-12, 21-23, and 25-27 are pending. Claims 13-20 have been previously cancelled. Claims 4, 10, 24, and 28 have been cancelled. Claims 1, 8, and 21 are the independent claims. Claims 1-2, 8-9, and 21 have been amended. This Non-FINAL is in response to the “Request for Continued Examination with Amendments and remarks” received on 6/7/2021.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/7/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4, 10, 24, and 28 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections of Claim 1-3, 5-9, 11-12, 21-23, and 25-27 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Applicant respectfully submits that Lin and Wang fail to disclose the specific limitations of determining whether the real-time traffic condition of the driving environment is unknown by matching the real-time traffic condition with at least one of a plurality predetermined traffic conditions, wherein the plurality of predetermined traffic conditions comprise slow traffic on highway moving less than a predetermined threshold, slow traffic on highway moving between about a predetermined range, stopped traffic, car accident, road construction, temporary detour, or unknown obstacles” and the Office respectfully disagrees.


While the Office did agree with applicants statement during the AFCP2.0 phase of prosecution, after more analysis, the Office still finds that the cited prior art continues to teach and disclose the claimed subject matter.
During the AFCP2.0 interview, the Office gave much patently weight to the limitations “similarity of driving environments”. It was the Office’s stance that this was not clearly recited in the cited prior art. However, given the time allotted for an RCE, the Office read over applicants disclosure and the cited prior art. Applicant does not clearly define what is and what not the environment is, or further what the threshold of similarity is in the driving environments, thus the claims are extremely broad. Is location enough, is time enough? From applicants claims, timing and location are already claimed, thus the Office understood it must be any other type of comparison that would determine similarity. While reading over the cited prior art, Lin does disclose measuring acceleration and if acceleration is in the wrong direction, they vehicle is in the wrong lane, thus the data is not used [Lin, col 5 line 54-col 7 line 8]. The Office is interpreting this as “similarity in environment”. Therefore the Office respectfully disagrees.

Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                       Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 states “examine weather condition and each of the received unknown real-time traffic conditions with traffic conditions information reported by other vehicles in a surrounding vicinity to determine a confidence score for each of the weather condition and the real-time traffic conditions, determine whether the confidence score is greater than a predetermined threshold” and later states “wherein the predetermined threshold includes a number of vehicles” and this is confusing. First, it appears that two separate confidence scores are being calculated, thus later in the claim when “the confidence” score is compared to a threshold, it is unclear which one? Further, the confidence score is compared to a predetermined threshold, which is number of vehicles, and it is unclear how the score is ranked in vehicles? Does the confidence in weather merely based on number of vehicles reporting? Further, since one vehicle is being compared to “other vehicles”, how is the threshold calculated or used? As currently presented, Claim 2 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office will interpret this as any measurement of weather. Appropriate action is required.
Claim 9 is rejected under the same rational as Claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 8, 21-22 and 27 are rejected under 35 USC 103 as being unpatentable over Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200).
 Claim 1: While Lin discloses “A computer-implemented method for operating an autonomous driving vehicle” [Lin, col 1 lines 37-61 and Figures 2 and 4]; 
“the method comprising: monitoring a state change of an autonomous driving vehicle (ADV) using a plurality of sensors mounted on the ADV” [Lin, col 1 lines 37-61 and Col 2 lines 18-45]; 
“detecting a driving environment surrounding the ADV using at least a portion of the sensors” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“analyzing causes for the state change of the ADV in view of the driving environment surrounding the ADV to determine a real-time traffic condition of the driving environment at a point in time” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“determining whether the real-time traffic condition of the driving environment is unknown by matching the real-time traffic condition with at least one of a plurality predetermined traffic conditions” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“wherein the plurality of predetermined traffic conditions comprise slow traffic on highway moving less than a predetermined threshold, slow traffic on highway moving between about a predetermined range, stopped traffic, car accident, road construction, temporary detour, and unknown obstacles” [Lin, col 1 lines 37-61, Col 2 lines 18-45, Col 5 lines 33-53, and Figure 3];
“determining whether the real-time traffic condition is reported by more than a threshold number of vehicles” [Lin, col 5 line 54-col 7 line 8]; 

“similarity of driving environments” [Lin, col 5 line 54-col 7 line 8];
“and an overlap of detection times from multiple reports of traffic conditions information” [Lin, col 5 line 54-col 7 line 8];
“in response to determining the real-time traffic condition is unknown, transmitting data concerning the real-time traffic condition of the driving environment to a remote server over a network” [Lin, col 1 lines 37-61 and Col 2 lines 18-45 and Figure 3]; 
“wherein the transmitted data includes the unknown real-time traffic condition including a location for the real-time traffic condition, a type of the real-time traffic condition and a time of detection of the real-time traffic condition” [Lin, Col 5 lines 33-52];
“wherein the transmitted data associated with the ADV are authenticated by the remote server” [Lin, Col 5 lines 18-52]; 
“wherein the remote server is to generate and broadcast an updated map to ADVs operating within a predetermined area associated with a portion of the updated map having real-time traffic information based on the transmitted unknown real-time traffic condition” [Lin, Col 12 lines 9-30]; 
“and in response to receiving the updated map, planning and controlling the ADV based on real-time traffic information obtained from the updated map” [Lin, Col 12 lines 9-30];
Lin does not specifically state that the transmitted data includes vehicle ID information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang into the invention of Lin to not only include updating traffic maps based on vehicle data as Lin discloses but to also have more data in the messages as taught by Wang with a motivation of creating a more robust system by using vehicle information to create route traffic data and further Wang demonstrates that using these types of data fields is known and used in the art. Additionally, the claimed invention is merely a combination of old, well known elements such as updating maps and using layers for mapping and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: The term “similarity” is extremely broad and is being interpreted as any comparison.
With respect to Claim 8: all limitations have been examined with respect to the method in claims 1. The medium taught/disclosed in claim 8 can clearly perform the method of claims 1. Therefore claim 8 is rejected under the same rationale.
With respect to Claims 21-22: all limitations have been examined with respect to the method in claims 1. The system taught/disclosed in claims 21-22 can clearly 
With respect to Claim 27: Lin discloses “The method of claim 1, wherein the state change includes stopping, slowing down, speeding up, and changing lanes” [Lin, Abstract, col line 37-51, col 4 line 19-35].
Claim 2 is rejected under 35 USC 103 as being unpatentable over Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200) and in further view of Towal et al.  (United States Patent Publication 2018/0229737).
With respect to Claim 2: While Lin discloses “The method of claim 1, wherein the remote server is configured to receive data concerning the unknown real-time traffic condition from at least one of a plurality of vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“examine the received unknown real-time traffic conditions with traffic conditions information reported by other vehicles in a surrounding vicinity to determine a confidence score for the real time traffic condition” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“determine whether the confidence score is greater than a predetermined threshold by comparing similarity of driving environments, and an overlap of detection times from multiple reports of traffic conditions information” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 
“wherein the predetermined threshold includes a number of vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30]; 

“the update including if the confidence score is above the predetermined threshold, and to transmit the updated map back to the plurality of the vehicles” [Lin, Col 6 lines 39-58, Col 11 lines 33-55 and Col 12 lines 9-30];
Lin does not specifically state that the weather is being used.
Towal, which is also a data gathering system, teaches “examine weather condition at each of the received unknown real-time traffic conditions with traffic conditions information reported by other vehicles in a surrounding vicinity to determine a confidence score for each of the weather condition” [Towal, ¶ 0062-0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Towal into the invention of Lin to not only include using confidence scores on traffic and obstacles based on data as Lin discloses but to also use confidence score with weather information as taught by Towal with a motivation of creating a more robust system by using vehicle information to create updated control maps and data sets [Towal, ¶ 0071]. Additionally, the claimed invention is merely a combination of old, well known elements such as updating maps and using layers for mapping and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 3, 9, 11, and 23 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), in further view of Towal et al.  (United States Patent Publication 2018/0229737), and in further view of Westover et al.  (United States Patent Publication 2019/0049257).
With respect to Claim 3: While Lin discloses “The method of claim 2, wherein the map to be updated” [Lin, Col 12 lines 9-30];
Lin does not specifically state layers of the map.
Westover, which is also an autonomous vehicle system teaches “wherein the map to be updated comprises one or more map layers to store real-time traffic conditions” [Westover, ¶ 0036-0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Westover into the invention of Lin to not only include updating maps based on vehicle data as Lin discloses but to also have layers of the map data such as traffic layers as taught by Westover with a motivation of creating a more robust system by allowing certain fields to be updated while other fields by an known and used organizational structure [Westover, ¶ 0037]. Additionally, the claimed invention is merely a combination of old, well known elements such as updating maps and using layers for mapping and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claims 9 and 11: all limitations have been examined with respect to the method in claim 3. The medium taught/disclosed in claims 9 and 11 can clearly perform the method of claim 3. Therefore claims 9 and 11 are rejected under the same rationale.
With respect to Claims 23: all limitations have been examined with respect to the method in claim 3. The system taught/disclosed in claim 23 can clearly perform the method of claim 3. Therefore claim 23 is rejected under the same rationale.
Claims 5 and 25 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), in further view of Towal et al.  (United States Patent Publication 2018/0229737), and in further view of Shinto (United States Patent Publication 2009/0005962).
With respect to Claim 5: While Lin discloses “The method of claim 1, further comprising controlling of the ADV based on the real-time traffic information obtained from the updated map” [Lin, Col 12 lines 9-30];
Lin does not specifically state that the user confirms this action or that the vehicle is rerouted.
Shinto, which is also a vehicle control system that re-routes a vehicle based on traffic teaches “confirm a rerouting of the ADV based on the real-time traffic information” [Shinto, ¶ 0085-0087 and Figures 5-6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shinto into the invention of Lin to not only include updating maps based on vehicle data 
With respect to Claim 25: all limitations have been examined with respect to the method in claim 5. The system taught/disclosed in claim 25 can clearly perform the method of claims 5. Therefore claim 25 is rejected under the same rationale.
Claims 6-7, 12, and 26 are rejected under 35 USC 103 as being unpatentable Lin et al.  (United States Patent 10,558,224) in view of Wang et al.  (United States Patent Publication 2017/0352200), in further view of Towal et al.  (United States Patent Publication 2018/0229737), and in further view of Ewert et al. (United States Patent Publication 2019/0114493).
With respect to Claim 6: While Lin discloses “The method of claim 1, further comprising transmitting data concerning a disappearance of a real-time traffic condition of the driving environment to a remote server over a network wherein the transmitting, by the remote server, to generate an updated map having real-time traffic information” [Lin, Col 12 lines 9-30];
Lin does not specifically state that that this action is in response to determining the real-time traffic condition is known but disappearing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ewert into the invention of Lin to not only include updating maps based on vehicle data and further use time limits to remove old disappearing issues as Lin discloses but to also use comparisons from a database and current settings to determine traffic change disappearing as taught by Ewert with a motivation of creating a more up to date system that can update when traffic situations change and further increasing safety as vehicles are better prepared [Ewert, ¶ 0004]. Additionally, the claimed invention is merely a combination of old, well known elements such as re-routing a vehicle based on traffic and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: Lin discloses “The method of claim 6, wherein the remote server is configured to receive data concerning the disappearance of 
With respect to Claim 12: all limitations have been examined with respect to the method in claims 1-2 and 6-7. The product taught/disclosed in claim 12 can clearly perform the method of claims 1-2 and 6-7. Therefore claim 12 is rejected under the same rationale.
With respect to Claim 26: all limitations have been examined with respect to the method in claims 1-2 and 6-7. The system taught/disclosed in claim 26 can clearly perform the method of claims 1-2 and 6-7. Therefore claim 26 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESS WHITTINGTON/Examiner, Art Unit 3669